EXHIBIT 10.2

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION (THE “SEC”) OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AND, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR AND
REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE FORM AND SUBSTANCE OF
WHICH SHALL BE REASONABLY SATISFACTORY TO THE COMPANY. THIS SECURITY MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER BONA FIDE LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.

 

STREAMTRACK, INC. 

COMMON STOCK PURCHASE WARRANT

 

Warrant Number: 001

 

Issuance Date: April 27, 2015

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, RTV Media Corp., a Nevada corporation (the “Holder”) is entitled, upon
the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after April 27, 2015 (the “Issuance
Date”) and on or prior to the close of business on the five (5) year anniversary
of the Issuance Date but not thereafter (the “Termination Date”), to subscribe
for and purchase from StreamTrack, Inc., a Wyoming corporation (the “Company”),
the Fair Market Value of $75,000  of the Company’s common stock (“Common
Stock”), subject to  the terms of the Cashless Exercise hereunder (the “Warrant
Shares”).

 

The exercise price (“Exercise Price”) of one share of Common Stock under this
Warrant shall be equal to the higher of (i) $0.001 or (ii) 85% of the average
closing price of the Company’s Common Stock as quoted on the public securities
trading market on which the Company’s Common Stock is then traded for the ten
(10) consecutive trading days immediately prior to the Holder’s exercise of this
Warrant.

 

 
1


--------------------------------------------------------------------------------




  

Section 1. Exercise of Warrant.

 

(a) Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Issuance Date and on or before the Termination Date by delivery to the Company
(or such other office or agency of the Company as it may designate by notice in
writing to the registered Holder at the address of the Holder appearing on the
books of the Company), at least sixty-one (61) days in advance of the deemed
exercise of this Warrant, of a duly executed facsimile copy of the Notice of
Exercise Form annexed hereto; and, within three (3) Trading Days of the date
sixty-one (61) days after said Notice of Exercise is delivered to the Company,
the Company shall have received payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or, if available, pursuant to the
cashless exercise procedure specified in Section 1(b) below.  Notwithstanding
anything herein to the contrary, the Holder shall not be required to physically
surrender this Warrant to the Company until the Holder has purchased all of the
Warrant Shares available hereunder and the Warrant has been exercised in full,
in which case, the Holder shall surrender this Warrant to the Company for
cancellation within three (3) Trading Days of the date the final Notice of
Exercise is delivered to the Company.  Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Warrant Shares
available hereunder shall have the effect of lowering the outstanding number of
Warrant Shares purchasable hereunder in an amount equal to the applicable number
of Warrant Shares purchased.  The Holder and the Company shall maintain records
showing the number of Warrant Shares purchased and the date of such purchases. 
The Company shall deliver any objection to any Notice of Exercise Form within
one (1) Business Day of receipt of such notice.  In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error.  The Holder and any assignee, by acceptance of
this Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following the purchase of a portion of the Warrant Shares hereunder,
the number of Warrant Shares available for purchase hereunder at any given time
may be less than the amount stated on the face of this Amended and Restated
Warrant.

 

(b) Cashless Exercise.  Notwithstanding any provisions herein to the contrary,
if the Fair Market Value (as defined below) of one share of Common Stock is
greater than the Exercise Price (at the date of calculation as set forth below),
to the extent the Holder does not elect to pay cash upon the deemed exercise of
this Warrant, the Holder shall be deemed to have elected to receive shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
cancelled) in which event the Company shall issue to the holder a number of
shares of Common Stock computed using the following formula:

 

X=Y (A-B)

           A

 

 

 

 

Where

X=

the number of shares of Common Stock to be issued to the holder

 

 

   

Y=

the number of shares of Common Stock deemed purchased under the Warrant for
which the Holder is not paying cash

 

 

   

A=

the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 

   

B=

Exercise Price (as adjusted to the date of such calculation)

 

 
2


--------------------------------------------------------------------------------




 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
subject to applicable interpretations of the Securities and Exchange Commission,
that the Warrant Shares issued in a cashless exercise transaction shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the date this Warrant was
originally issued.

 

Fair Market Value of a share of Common Stock as of a particular date (the
"Determination Date") shall mean:

 

(i) If the Company's Common Stock is traded on registered national securities
exchange such as NASDAQ, AMEX or NYSE, then the closing or last sale price,
respectively, reported for the last business day immediately preceding the
Determination Date;

 

(ii) If the Company's Common Stock is not traded on a registered national
securities exchange, but is traded in the over-the-counter market, then the
average of the closing bid and ask prices reported for the last Business Day
immediately preceding the Determination Date;

 

(iii) Except as provided in clause (iv) below, if the Company's Common Stock is
not publicly traded, then as the Holder and the Company agree, or in the absence
of such an agreement, by arbitration in accordance with the rules then standing
of the American Arbitration Association, before a single arbitrator to be chosen
from a panel of persons qualified by education and training to pass on the
matter to be decided; or

 

(iv) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's articles of incorporation, then all amounts to be
payable per share to holders of the Common Stock pursuant to the articles of
incorporation in the event of such liquidation, dissolution or winding up, plus
all other amounts to be payable per share in respect of the Common Stock in
liquidation under the articles of incorporation, assuming for the purposes of
this clause (iv) that all of the shares of Common Stock then issuable upon
exercise of all of the Warrants are outstanding at the Determination Date.

 

(c) Mechanics of Exercise.

 

(i) Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the Company’s transfer agent to the Holder by
crediting the account of the Holder’s prime broker with the Depository Trust
Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if the
Company is then a participant in such system and either (A) there is an
effective Registration Statement permitting the resale of the Warrant Shares by
the Holder or (B) the shares are eligible for resale by the Holder without
volume or manner-of-sale limitations pursuant to Rule 144, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise by the date that is three (3) Trading Days after the latest of (A)
sixty-one (61) days after the delivery to the Company of the Notice of Exercise
Form, (B) surrender of this Warrant (if required), and (C) payment of the
aggregate Exercise Price as set forth above (including by cashless exercise, if
permitted) (such date, the “Warrant Share Delivery Date”).  This Warrant shall
be deemed to have been exercised on the first date on which all of the foregoing
have been delivered to the Company.  The Warrant Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, on the 61stday after the Warrant has been exercised, with payment to
the Company of the Exercise Price (or by cashless exercise, if permitted) and
all taxes required to be paid by the Holder, if any, having been paid.

 

 
3


--------------------------------------------------------------------------------




  

(ii) Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

 

(iii) No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

 

(iv) Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 

Section 2. Certain Adjustments.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding:  (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged.  Any
adjustment made pursuant to this Section 2(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

 
4


--------------------------------------------------------------------------------




  

(b) Pro Rata Distributions.  If the Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock (and not to the
Holders) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock (which shall be subject to Section 2(b)), then in each
such case the Exercise Price shall be adjusted by multiplying the Exercise Price
in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness or rights or warrants so distributed applicable to one
outstanding share of the Common Stock as determined by the Board of Directors in
good faith.  Additionally, the number of Warrant Shares issuable hereunder shall
be increased such that the aggregate Exercise Price payable hereunder, after
taking into account the decrease in the Exercise Price, shall be equal to the
aggregate Exercise Price prior to such adjustment.  In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock.  Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

 

“VWAP” means, for any date, (i) if the Common Stock is listed or quoted on the
OTC Bulletin Board or a registered national securities exchange, the daily
volume weighted average price of the Common Stock for such date on the OTC
Bulletin Board or a registered national securities exchange, as reported by
Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m. Eastern Time to
4:02 p.m. Eastern Time); (ii) if the Common Stock is not then listed or quoted
on the OTC Bulletin Board or national securities exchange and if prices for the
Common Stock are then reported in the “Pink Sheets” published by the Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (iii) in all other cases, the fair market value of a share of
Common Stock as determined by the Board of Directors in good faith.

 

(c) Calculations.  All calculations under this Section 2 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 2, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

(d) Notice to Holder. Whenever the Exercise Price is adjusted pursuant to any
provision of this Section 2, the Company shall promptly mail to the Holder a
notice setting forth the Exercise Price after such adjustment and setting forth
a brief statement of the facts requiring such adjustment.

 

 
5


--------------------------------------------------------------------------------




  

Section 3. Transfer of Warrant.

 

(a) Transferability.  Subject to compliance with any applicable securities laws
and the conditions set forth in Section 3(d) hereof, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon five (5) days written notice to the
Company and the surrender of this Warrant at the principal office of the Company
or its designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled.  The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

 

(b) New Warrants.  This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 3(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.  All Warrants issued on transfers or exchanges
shall be dated the Issuance Date and shall be identical with this Warrant except
as to the number of Warrant Shares issuable pursuant thereto.

 

(c) Warrant Register.  The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose, in the name of the record Holder
hereof from time to time.  The Company may deem and treat the registered Holder
of this Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any distribution to the Holder, and for all other purposes, absent
actual notice to the contrary.

 

(d) Compliance with Securities Laws.

 

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the Warrant Shares to be issued upon exercise hereof are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any Warrant Shares to be issued upon exercise hereof
except pursuant to an effective registration statement, or an exemption from
registration, under the Securities Act and any applicable state securities laws.

 

(ii) Except as provided in paragraph (iii) below, this Warrant and all
certificates representing Warrant Shares issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form:

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR STREAMTRACK, INC. SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

 
6


--------------------------------------------------------------------------------




  

(iii) The restrictions imposed by this subsection (d) upon the transfer of this
Warrant or the shares of Warrant Stock to be purchased upon exercise hereof
shall terminate (A) when such securities shall have been resold pursuant to an
effective registration statement under the Securities Act, (B) upon the
Company’s receipt of an opinion of counsel, in form and substance reasonably
satisfactory to the Company, addressed to the Company to the effect that such
restrictions are no longer required to ensure compliance with the Securities Act
and state securities laws or (C) upon the Company’s receipt of other evidence
reasonably satisfactory to the Company that such registration and qualification
under the Securities Act and state securities laws are not required.  Whenever
such restrictions shall cease and terminate as to any such securities, the
Holder thereof shall be entitled to receive from the Company (or its transfer
agent and registrar), without expense (other than applicable transfer taxes, if
any), new Warrants (or, in the case of shares of Warrant Stock, new stock
certificates) of like tenor not bearing the applicable legend required by
paragraph (ii) above relating to the Securities Act and state securities laws.

 

(e) Representation by the Holder.  The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant or
Warrant Shares; provided that this representation shall not be breached by any
act of the Holder that complies with the Securities Act and any applicable state
securities law.

 

Section 4. Registration Rights.

 

If at any time during the term of this Warrant, the Company shall decide to
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the equity
incentive or other employee benefit plans, then the Company shall send to the
Holder a written notice of such determination and, if within fifteen days after
the date of such notice, the Holder shall so request in writing, the Company
shall include in such registration statement, all or any part of the and the
Common Stock underlying the Warrants that the Holder request to be registered;
provided, however, that, the Company shall not be required to register any
shares of Common Stock that are eligible for resale pursuant to Rule 144
promulgated under the Securities Act or that are the subject of a then effective
registration statement; provided, further, however, if the registration so
proposed by the Company involves an underwritten offering of the securities so
being registered for the account of the Company, to be distributed by or through
one or more underwriters of recognized standing, and the managing underwriter of
such underwritten offering shall advise the Company in writing that, in its
opinion, the distribution of all or a specified portion of the shares of Common
Stock which the Holder has requested the Company to register and otherwise
concurrently with the securities being distributed by such underwriters will
materially and adversely affect the distribution of such securities by such
underwriters (such opinion to state the reasons therefor), then the Company will
promptly furnish the Holder of shares of Common Stock hereto with a copy of such
opinion, and by providing such written notice to the Holder, such Holder may be
denied the registration of all or a specified portion of such shares of Common
Stock (in case of such a denial as to a portion of such shares of Common Stock);
provided, however, shares to be registered by the Company for issuance by the
Company shall have first priority, the Holder hereunder shall have second
priority, and any other shares being registered on account of other third
parties shall have third priority.

 

 
7


--------------------------------------------------------------------------------




  

Section 5. Miscellaneous.

 

(a) No Rights as Stockholder Until Exercise.  This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 1(c)(i).

 

(b) Loss, Theft, Destruction or Mutilation of Warrant.  The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

(c) Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

(d) Authorized Shares.  The Company covenants that, during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the trading market upon
which the Common Stock may be listed.  The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue). 

 

(e) Governing Law; Consent to Jurisdiction.  This Warrant shall be governed by,
and construed in accordance with, the internal laws of the State of Wyoming,
without reference to the choice of law provisions thereof.  The Company and, by
accepting this Warrant, the Holder, each irrevocably submits to the exclusive
jurisdiction of the courts of the State of Wyoming located in Wyomingand the
United States District Court situated therein for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Warrant and
the transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Warrant.  The Company and, by accepting this Warrant, the Holder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  The Company and,
by accepting this Warrant, the Holder, each irrevocably waives any objection to
the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

 
8


--------------------------------------------------------------------------------




  

(f) Restrictions.  The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.

 

(g) Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.

 

(h) Notices.  Unless otherwise provided, any notice required or permitted under
this Warrant shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by email or facsimile, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier.  All
notices shall be addressed as follows: if to the Holder, at its address as set
forth in the Company’s books and records and, if to the Company, at such address
as the Company may designate by ten days’ advance written notice to the Holder,
or in the absence of such written notice, at the current executive offices of
the Company in Overland Park, Kansas.

 

(i) Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the exercise price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

(j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

 

(k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder.  The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.

 

(l) Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

(m) Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(n) Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

********************

 

(Signature Pages Follow)

 

 
9


--------------------------------------------------------------------------------




 

 

SIGNATURE PAGE

TO

STREAMTRACK, INC. 

COMMON STOCK PURCHASE WARRANT

 

IN WITNESS WHEREOF, the Company has caused this Warrant Number: 001 to be
executed in its name by its duly authorized officer, and to be dated as of the
date first above written.

 

STREAMTRACK, INC.

 

By:___________________________________

 

Michael Hill, Chief Executive Officer

 

 
10


--------------------------------------------------------------------------------




 

NOTICE OF EXERCISE 

STREAMTRACK, INC. 

Warrant Number: 001

 

(1) The undersigned hereby elects to purchase $75,000 of Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any. 

 

(2) Payment shall take the form of (check applicable box):

 

¨ in lawful money of the United States; or

 

¨ the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 1(b), to exercise this Warrant
with respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 1(b). 

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

RTV Media Corp.

 

The Warrant Shares shall be delivered to the following DWAC Account Number,
issued as DRS shares by the transfer agent directly to Holder, or by physical
delivery of a certificate to:

 

9601 Wilshire Boulevard, Suite 1109

 

Beverly Hills, California 90210

 

Attention: Ingo Jucht, President

 

Tax ID Number:  95-4738502

 

(4) Accredited Investor.  Unless the undersigned exercises this Warrant by
cashless exercise pursuant to Section 1(b) of the Warrant, the undersigned
hereby represents and warrants that it is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended, and
satisfies the criteria set forth in Rule 501(a) therein.

 

(5) Legend.  Unless otherwise permitted under applicable law and the terms of
this Warrant, the certificates representing these securities will bear a legend
restricting transfer under the Securities Act and applicable state securities
laws.  In the case of a cashless exercise 12 months after the Issuance Date, the
Company shall contemporaneously deliver the appropriate Rule 144 opinion letter
to its transfer agent with instructions to issue the Warrant Shares without a
restrictive legend, unless applicable law, order or regulations prohibit such
issuance.

 

[SIGNATURE OF HOLDER]

Dated:

 

Signed:

 

 

 

Signature guaranteed:

 

Address:

 

 
11


--------------------------------------------------------------------------------




 

ASSIGNMENT FORM 

STREAMTRACK, INC. 

Warrant Number: 001

 

(To assign the foregoing warrant, execute this form and supply required
information.Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [_] all of or [__________] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________

 

_______________________________________________________________.

 

Dated:  ______________, _______

 

Holder’s Signature:_____________________________________

 

Holder’s Address:_____________________________________ 



 

 

Authorized Signature:_____________________________________

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

 

12

--------------------------------------------------------------------------------

 

 

